                           UNITED STATES DISTRICT COURT 
                              DISTRICT OF MINNESOTA 
     

    DANNEZ HUNTER,                                     Case No. 19‐CV‐590 (NEB/DTS) 
                                                                      
                   Plaintiff,                                         
                                                                      
    v.                                                  ORDER ON REPORT AND 
                                                           RECOMMENDATION 
    KEITH RUPERT MURDOCH, et al., 
     
                   Defendants. 
     
         
        Plaintiff Dannez Hunter filed a 254‐page complaint against numerous individuals 

and entities [ECF No. 1] as well as an application to proceed in forma pauperis. [ECF No. 

2] In his March 21, 2019 Report and Recommendation (“R&R”), United States Magistrate 

Judge David T. Schultz recommended denying the application and dismissing the case 

under 28 U.S.C. § 1915(e)(2)(B) and Rule 8 of the Federal Rules of Civil Procedure because 

the complaint was overlong and frivolous. [ECF No. 6.]  

        Hunter  submitted  an  objection.  [ECF  No.  8].  This  Court  reviews  de  novo  those 

portions of the R&R to which objections are made and “may accept, reject, or modify, in 

whole  or in  part, the findings or recommendations made by the magistrate judge.” 28 

U.S.C. § 636(b)(1)(C); see D. Minn. L.R. 72.2(b)(3). Based on a de novo review of the record, 

IT IS HEREBY ORDERED THAT:  

        1. The Court ACCEPTS the R&R [ECF No. 6];  



                                               1 
 
      2. Hunter’s application to proceed in forma pauperis [ECF No. 2] is DENIED; 

      3. Hunter’s motions filed after the R&R [ECF Nos. 14 and 24] are DENIED; and  

      4. The action [ECF No. 1] is DISMISSED WITHOUT PREJUDICE. 

 
 
Dated: May 1, 2019                              BY THE COURT: 
 
                                                s/Nancy E. Brasel                
                                                Nancy E. Brasel 
                                                United States District Judge 
 

 




                                           2 
